CUSHING, J.
REAL ESTATE.
(510 Dh) Plaintiff’s amended petition for an accounting and nullification of deed, alleging that deed given in December, 1921, by her attorney, who held only equitable title, was by design an unlawful appropriation of her property, held not to charge fraud, so as to bring action within four-year limitation, under 11224 GC., but merely to charge defendant with taking equitable title of vendor, and hence being in equity, was within 10-year limitation provided by 11227 GC.
(Hamilton, P. J., and Mills, J., concur.)
HISTORY: — Action in Common Pleas by Woodworth v. Banning et al. for accounting and nullification of deed. Demurrer to plaintiff’s amended petition sustained. Plaintiff brings error. Reversed and remanded. No action in Supreme Court prior to date of this publication.
For reference to full opinion, see Omnibus Index, last page, this issue.